Case 19-70190-hdh11 Doc 26 Filed 07/29/19 Entered 07/29/19 17:43:58 Page 1of3

J&D CONSTRUCTION, LLG
—— WICHITA FALLS. TR

Bs oh aay BONS

Cell: 940-631-3685 Office/Fax: 940-365-1535

Vendors Debt List

 

   

July 8 2019
Vendors Amount Owed
1.) HAIGOOD & CAMPBELL LLC $15,171.16
BOX 1066

ARCHER CITY TX 76351

2.) FEDERATED INSURANCE $15,299.00
PO BOX 64304
SAINT PAUL MN 55164-0304

3.) ZACK BURKETT CO $8,270.26
P.O. BOX 40 +{§3,700.00} Check return
GRAHAM TX 76450 $11,970.26
4.) TOMMY SMYTH
WICHITA COUNTY TAX ASSESSOR COLLECTOR $10,000.00
600 SCOTT AVE STE 103
WICHITA FALLS TX 76301
5.) H.G. JENKINS CONSTURCITON ASPHALT $6,650.00

1630 SW RAILROAD ST
LAWTON OK 73501

6.) TUGMAN & COX PC 55,145.00
308 SAVED
BURKBURNETT, TX 76354

7.) FOWLER TRUCKING AND DIESEL REPAIR, INC. $3,500.00
2434 Business Highway 287]
fowa Park, TX 76367

8.) POWERPLAN $3,369.68
21310 NETWORK PLACE
CHICAGO IL 60673-1213
Case 19-70190-hdh11 Doc 26 Filed 07/29/19

Vendors

9.) US LIME COMPANY
PO BOX 201752
DALLAS TX 75320-1752

10.) DOLESE BROS CO
BOX 960144
OKLAHOMA CITY OK 73196-0144

11,) UNIFIRST HOLDINGS INC
4407 HENRY S GRACE FRWY
WICHITA FALLS TX 76302

12.) TRW TIRE
PO BOX 258859
OKLAHOMA CITY OK 73125-8859

13.) ALLEY’S GENERATOR SHOP
4503 OLD JACKSBORO HWY
WICHITA FALLS TX 76302

14.) ATMOS ENERGY
PO BOX 841425
DALLAS TX 75284-1425

15.) ACTION BATTERY
911 OLD JACKSBORO HWY
WICHITA FALLS TX 76301

16.) ASCO EQUIPMENT
PO BOX 3888
LUBBOCK TX 79452

17.) WYATT MOTOR & BRAKE
606 E SCOTT
WICHITA FALLS TX 76301

18.) SOUTHERN TIRE MART
810 E SCOTT AVE
WICHITA FALLS TX 76301

19.) TECH AIR OF TEXAS
PO BOX 69016
BALTIMORE MD 21264-9016

{ACCOUNT UNDER FOWLER CONSTRUCTION)

(ACCOUNT UNDER FOWLER CONSTRUCTION}

Entered 07/29/19 17:43:58 Page 2of3

Amount Owed

$2,614.05

$2,365.24

$1,219.97

$1,011.24

$966.69

$937.01

$368.23

$329.70

$279.79

$2,048.88

$131.14
Case 19-70190-hdh11 Doc 26 Filed 07/29/19

Vendors

20.) WESTERN SUPPLIES
3601 Central E Fwy
Wichita Falls, TX 76306

21.) WICHITA BEARING
PO BOX 1150
WICHITA FALLS TX 76307

22.) DODGE DATE & ANALYTICS LLC

300 American Metro Blvd #185
Hamilton Township, NJ 08619

TOTAL VENDOR DEBT
Mack & V ola

Rrocknae's Tryele,

US20 Northwest Fuy
Wichyta Falls rH 70306

Big City Crush eA Con crete
Y6oo oll Decatur Rd
Fact Worth TX, 76106

Entered 07/29/19 17:43:58 Page 3of3

Amount Owed

$111.28

$92.40

$568.16

$84,148.88

$ 3 000.00

¢ 7 Qo Od
